Appeal from a judgment of the Supreme Court, rendered June 25, 1975 in Chemung County, upon a verdict convicting defendant of the crime of grand larceny in the second degree. We find no basis for reversal in the specific allegations of error advanced by defendant. Nor do we find a failure of compliance with People v Hunter (34 NY2d 432) or that the verdict was against the weight of the evidence. Accordingly, the judgment should be affirmed. Judgment affirmed. Koreman, P. J., Sweeney, Larkin, Herlihy and Reynolds, JJ., concur.